UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report: November 19, 2007 CHDT CORP. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) ITEM 7.01 REGULATION FD DISCLOSURE:On November 19, 2007, Chairman Howard Ullman of CHDT Corp. gave a Web Cast interview on CHDT Corp.’s financial results for the fiscal quarter ending September 30, 2007.A transcript of this interview is attached to this Report as Exhibit 99.1. The information furnished pursuant to Item 7.01 of this Current Report, including Exhibit 99.1hereto, shall not be considered "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of such section, nor shall it be incorporated by reference into future filings by the Company under the Securities Act of 1933, as amended or under the Securities Exchange Act of 1934, as amended, unless CHDT Corp. expressly sets forth in such future filing that such information is to be considered "filed" or incorporated by reference therein. Item9.01 — Financial Statements and Exhibits (c)Exhibits: Exhibit No. Description 99.1 Transcript of Howard UIlman Web Cast Interview 2 Pursuantto therequirementsof theSecuritiesExchangeAct of1934,the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. CHDT CORP. BY:/s/ Gerry McClinton Gerry McClinton, Chief Operating Officer Date:November 20, 2007 3
